DETAILED ACTION
I.	Claim 20 was added in a preliminary amendment.
II.	Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a national stage entry of PCT/CN2018/091874, International Filing Date: 06/19/2018 which claims foreign priority to 201710580192.1, filed 07/14/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/30/2020 and 06/05/2020 have been considered by the examiner.
                            Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 10, and 19, generally, the prior art of record, United States Patent Application Publication No. US 20180309792 A1 to Obaidi which shows multi-factor and context sensitive biometric authentication system; United States Patent Application Publication No. US 20180048645 A1 to Ionita which shows methods and systems for determining user liveness and verifying user identities; United States Patent Application Publication No. US 20180004924 A1 to Tieu which shows System and italicized claim elements (i.e., claim 1: “transmit the N pieces of biological information to the processor, N being a positive integer more than 1; and the processor is further configured to match each of the N pieces of biological information with a respective one of preset biological information templates, and perform, responsive to each of the N pieces of biological information being successfully matched with the respective one of preset biological information templates, the operation requested by the user”’; claim 10: “acquiring, responsive to the operation requested by the user being of the preset operation type, N pieces of biological information of the user, N being a positive integer more than 1; and matching each of the N pieces of biological information with a respective one of preset biological information templates, and performing, responsive to each of the N pieces of biological information being successfully matched with the respective one of preset biological information templates, the operation requested by the user”; claim 19: “acquiring, responsive to the operation requested by the user being of the preset operation type, N pieces of biological information of the user, N being a positive integer more than 1; and matching each of the N pieces of biological information with a respective one of preset biological information templates, and performing, responsive to each of the N pieces of biological information being successfully matched with the respective one of preset biological information templates, the operation requested by the user”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627.  The examiner can normally be reached on M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431